Exhibit 10.2

SARA LEE CORPORATION

1998 LONG-TERM INCENTIVE PLAN

ARTICLE I—PURPOSES

The purposes of the Sara Lee Corporation 1998 Long-Term Incentive Stock Plan are
to promote the interests of the Corporation and its stockholders by
strengthening the Corporation’s ability to attract and retain highly competent
officers and other key employees, and to provide a means to encourage stock
ownership and proprietary interest in the Corporation. The 1998 Long-Term
Incentive Stock Plan is intended to provide plan participants with stock-based
incentive compensation which is not subject to the deduction limitation rules
prescribed under Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), and should be construed to the extent possible as providing for
remuneration which is “performance-based compensation” within the meaning of
Section 162(m) of the Code and the regulations promulgated thereunder.

ARTICLE II—DEFINITIONS

Unless the context clearly indicates otherwise, the following terms shall have
the following meanings:

 

  a. “AWARD” means, individually or in the aggregate, an award granted to a
Participant under the Plan in the form of an Option, a Stock Award, or an SAR,
or any combination of the foregoing.

 

  b. “BOARD” means the Board of Directors of Sara Lee Corporation.

 

  c. “COMMITTEE” means the Compensation and Employee Benefits Committee of the
Board of Directors, a subcommittee thereof, or such other committee as may be
appointed by the Board of Directors. The Committee shall be comprised of three
or more members of the Board of Directors who may be “non-employee directors”
under Rule 16b-3 of the Exchange Act and “outside directors” under
Section 162(m) of the Code.

 

  d. “CORPORATION” means Sara Lee Corporation, or any entity that is directly or
indirectly controlled by Sara Lee Corporation, and its subsidiaries.

 

  e. “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.

 

  f. “FAIR MARKET VALUE” means the closing selling price per Share on the New
York Stock Exchange Composite Transactions Tape on the determination date,
provided that if there are no sales of Shares reported on such date, the Fair
Market Value of a Share on such date shall be deemed equal to the closing
selling price of a Share on such Composite Tape for the last preceding date on
which sales of Shares were reported and provided further that in the case any
transaction requiring a Fair Market Value determination that is consummated in
an open-market purchase/sale, Fair Market Value shall mean the actual sales
price per Share.

 

  g. “INCENTIVE STOCK OPTION” means a stock option that complies with
Section 422 of the Code, or any successor law.



--------------------------------------------------------------------------------

  h. “NON-QUALIFIED STOCK OPTION” means a stock option that does not meet the
requirements of Section 422 of the Code, or any successor law.

 

  i. “OPTION” means an option awarded under Article VI to purchase Shares. An
Option may be either an Incentive Stock Option or a Non-Qualified Stock Option,
as determined by the Committee in its sole discretion.

 

  j. “PARTICIPANT” means any employee of the Corporation, person expected to
become an employee of the Corporation, or former employee of the Corporation for
the purposes of adjustments to Awards pursuant to Article V(b) of the Plan,
designated by the Committee as eligible to receive an Award or Awards under the
Plan.

 

  k. “PLAN” means this Sara Lee Corporation 1998 Long-Term Incentive Stock Plan,
as amended and restated from time to time.

 

  l. “PRIOR PLAN” means the Sara Lee Corporation 1995 Long-Term Incentive Stock
Plan, as amended and restated from time to time.

 

  m. “SAR” means a stock appreciation right.

 

  n. “SHARES” means shares of the Corporation’s common stock.

 

  o. “STOCK AWARD” means an Award made under Article VI in Shares. The term
“CHANGE OF CONTROL” has the meaning set forth in Article X.

ARTICLE III—EFFECTIVE DATE AND DURATION

The Plan shall become effective upon its approval by the stockholders of the
Corporation. Unless previously terminated by the Board, the Plan shall expire
when Shares are no longer available for the grant, exercise or settlement of
Awards.

ARTICLE IV—ADMINISTRATION

The Committee shall be responsible for administering the Plan, and shall have
full power to interpret the Plan and to adopt such rules, regulations and
guidelines for carrying out the Plan as it may deem necessary or appropriate.
This power includes, but is not limited to, selecting Award recipients,
establishing all Award terms and conditions, adopting procedures and regulations
governing Awards, and making all other determinations necessary or advisable for
the administration of the Plan. In no event, however, shall the Committee have
the power to cancel outstanding Options or SARs for the purpose of replacing or
regranting such Options or SARs with a purchase price that is less than the
purchase price of the original Option or SAR. All decisions made by the
Committee shall be final and binding on all persons.

The Committee may delegate some or all of its power to the Chairman and Chief
Executive Officer or other executive officer of the Corporation as the Committee
deems appropriate; provided, that (i) the Committee may not delegate its power
with regard to the grant of an Award to any person who is a “covered employee”
within the meaning of Section 162(m) of the Code or who, in the Committee’s
judgment, is likely to be a covered employee at any time during the period an
Award to such employee would be outstanding and (ii) the Committee may not
delegate its power with regard to the selection for participation in the Plan of
an officer or other person subject to Section 16 of the Exchange Act or
decisions concerning the timing, pricing or amount of an Award to such an
officer or other person.

 

2



--------------------------------------------------------------------------------

ARTICLE V—AVAILABLE SHARES

a. LIMITATIONS — Subject to Article V(b) of the Plan, the aggregate number of
Shares which may be issued under the Plan shall be 30,000,000 Shares plus the
number of Shares available under the Prior Plan which are not subject to awards
under the Prior Plan, reduced by the aggregate number of Shares which become
subject to outstanding Awards; provided, that the number of Shares subject to
Awards that are granted in substitution of an option or other award (a
“Substitute Award”) issued by an entity acquired by (or whose assets are
acquired by) the Corporation shall not reduce the number of Shares available
under the Plan. To the extent that Shares subject to an outstanding Award are
not issued by reason of the expiration, termination, cancellation or forfeiture
of such Award, by reason of the exercise of an SAR, by reason of the tendering
of Shares to pay all or a portion of the purchase price, if any, or by reason of
the tendering or withholding of Shares to satisfy all or a portion of the tax
withholding obligations relating to an Award, then such Shares shall again be
available under the Plan.

The aggregate number of Shares that be may used in settlement or payment of
Stock Awards or that may be issued upon exercise of Incentive Stock Options is
10,000,000. The number of Shares for which Awards may be granted to any person
in any calendar year shall not exceed 1,000,000; provided, that such limit shall
be 2,000,000 with respect to the calendar year in which such person begins
service as the Chief Executive Officer of the Corporation; and provided,
further, that neither limit shall include any Restoration Options and the number
of Shares for which Restoration Options may be granted to any person in any
calendar year shall not exceed 4,000,000. Issued Shares shall consist of
authorized and unissued Shares and no fractional Shares shall be issued. Cash
may be paid in lieu of any fractional Shares in settlement of Awards.

b. ADJUSTMENTS — In the event of any change in the capital structure of the
Corporation (including but not limited to a stock dividend, stock split, reverse
stock split, combination or exchange of securities, merger, consolidation,
recapitalization, spin-off, split off, liquidation or other distribution of any
or all of the assets of the Corporation to stockholders, other than normal cash
dividends) or any change in any rights attendant to any class of authorized
securities of the Corporation (an “Adjustment Event”), the Committee shall make
proportionate adjustments with respect to the number and class of securities
available under the Plan (including any limitation on the number of any
particular type of Award authorized under the Plan), the number and class of
securities subject to each outstanding Option and the purchase price per Share,
the terms of each outstanding SAR, and the number and class of securities
subject to each outstanding Stock Award to reflect such Adjustment Event and to
maintain each outstanding Award’s intrinsic and fair value; provided, that the
Committee shall retain discretion with respect to how any such proportionate
adjustments shall be made. The decision of the Committee regarding any such
adjustment shall be final, binding and conclusive.

ARTICLE VI—AWARDS

a. GENERAL — The Committee shall determine the type or types of Award(s) to be
made to each Participant. Awards may be granted singly, in combination or in
tandem. In the sole discretion of the Committee, Awards also may be made in
combination or in tandem with, in replacement of, as alternatives to, or as the
payment form for grants or rights under any other compensation plan of the
Corporation including a plan of any entity acquired by (or whose assets are
acquired by) the Corporation. The types of Awards that may be granted under the
Plan are:

 

  (i)

OPTIONS — An Option shall represent the right to purchase a specified number of
Shares during a specified period up to ten years as determined by the Committee.
The purchase price per Share for each Option shall not be less than 100% of the
Fair Market Value on the date of grant; provided, that a Substitute Award may be
granted with a purchase price per Share that is intended to preserve the
economic value of the award which the Substitute

 

3



--------------------------------------------------------------------------------

 

Option replaced. If an Option is granted retroactively in substitution for an
SAR, the Fair Market Value in the Award agreement may be the Fair Market Value
on the grant date of the SAR. An Option may be in the form of an Incentive Stock
Option or a Non-Qualified Stock Option, as determined by the Committee. The
Shares covered by an Option may be purchased, in accordance with the applicable
Award agreement, by cash payment or such other method permitted by the
Committee, including (i) tendering (either actually or by attestation) Shares
valued at the Fair Market Value at the date of exercise; (ii) authorizing a
third party to sell the Shares (or a sufficient portion thereof) acquired upon
exercise of an Option, and assigning the delivery to the Corporation of a
sufficient amount of the sale proceeds to pay for all the Shares acquired
through such exercise and any tax withholding obligations resulting from such
exercise; or (iii) any combination of the above. The Committee may grant Options
that provide for the grant of a Restoration Option (“Restoration Options”) if
the exercise price and tax withholding obligations are satisfied by tendering
(either actually or by attestation) Shares to, or having Shares withheld by, the
Corporation. The Restoration Option would cover the number of Shares tendered or
withheld, would have an option purchase price per Share set at the Fair Market
Value per Share on the date of exercise of the original Option, and would have a
term equal to the remaining term of the original Option.

 

  (ii) SARS — An SAR shall represent a right to receive a payment, in cash,
Shares or a combination, equal to the excess of the Fair Market Value of a
specified number of Shares on the date the SAR is exercised over the Fair Market
Value on the grant date of the SAR as set forth in the Award agreement, except
that if an SAR is granted retroactively in substitution for an Option, the
designated Fair Market Value in the Award agreement may be the Fair Market Value
on the grant date of the Option.

 

  (iii) STOCK AWARDS — A Stock Award shall represent an Award made in or valued
in whole or in part by reference to Shares, such as performance shares or units
or phantom shares or units. Stock Awards may be payable in whole or in part in
Shares. Each Stock Award shall be subject to conditions and restrictions
established by the Committee, and set forth in the Award agreement or other plan
or document, which shall include continuous service with the Corporation for a
period of at least three years after the date of the Award and/or the
achievement of one or more performance goals having a performance period of at
least one year; provided, however, that, subject to Article V(b) of the Plan, up
to 3,000,000 Shares may be awarded that are not subject to any requirement of
continuous service or performance goal(s). The performance criteria that may be
used by the Committee in granting Stock Awards contingent on performance goals
shall consist of total stockholder return, net sales, operating income, income
before income taxes, net income, net income per share (basic or diluted),
profitability as measured by return ratios, including return on invested
capital, return on equity and return on investment, cash flows, market share or
cost reduction goals. The Committee may select one criterion or multiple
criteria for measuring performance, and the measurement may be based on
Corporation or business unit performance, or based on comparative performance
with other companies.

 

4



--------------------------------------------------------------------------------

ARTICLE VII—DIVIDENDS AND DIVIDEND EQUIVALENTS

The Committee may provide that any Awards under the Plan earn dividends or
dividend equivalents. Such dividends or dividend equivalents may be paid
currently or may be credited to a Participant’s Plan account. Any crediting of
dividends or dividend equivalents may be subject to such restrictions and
conditions as the Committee may establish, including reinvestment in additional
Shares or Share equivalents.

ARTICLE VIII—PAYMENTS AND PAYMENT DEFERRALS

Payment of Awards may be in the form of cash, Shares, other Awards or
combinations thereof as the Committee shall determine, and with such
restrictions as it may impose. The Committee, either at the time of grant or by
subsequent amendment, may require or permit Participants to elect to defer the
issuance of Shares or the settlement of Awards in cash under such rules and
procedures as it may establish under the Plan. It also may provide that deferred
settlements include the payment or crediting of interest on the deferral
amounts, or the payment or crediting of dividend equivalents where the deferral
amounts are denominated in Share equivalents.

ARTICLE IX—TRANSFERABILITY

Unless otherwise specified in an Award agreement, Awards shall not be
transferable or assignable other than by will or the laws of descent and
distribution or pursuant to beneficiary designation procedures approved by the
Company. The interests of Participants under the Plan are not subject to their
debts or other obligations and, except as may be required by the tax withholding
provisions of the Internal Revenue Code or any state’s income tax act, or
pursuant to an agreement between a Participant and the Corporation, may not be
voluntarily sold, transferred, alienated, assigned or encumbered.

ARTICLE X—CHANGE OF CONTROL

Either in contemplation of or in event of a Change of Control (as defined
below), the Committee may provide for appropriate adjustments (including
acceleration of vesting and settlements of or substitutions for Awards either at
the time an Award is granted or at a subsequent date).

A “Change of Control” shall occur when:

 

  (a) a “Person” (which term, when used in this Article X, shall have the
meaning it has when it is used in Section 13(d) of the Exchange Act, but shall
not include the Corporation, any trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation, or any corporation owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of Voting Stock (as defined below) of
the Corporation) is or becomes, without the prior consent of a majority of the
Continuing Directors of the Corporation (as defined below), the Beneficial Owner
(as defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of Voting Stock (as defined below) representing twenty percent or
more of the combined voting power of the Corporation’s then outstanding
securities; or

 

  (b)

the stockholders of the Corporation approve a reorganization, merger or
consolidation or the Corporation sells, or otherwise disposes of, all or
substantially all of the Corporation’s property and assets, or the Corporation
liquidates or dissolves (other than a reorganization, merger, consolidation or
sale which would result in all or substantially all of the beneficial owners of
the

 

5



--------------------------------------------------------------------------------

 

Voting Stock of the Corporation outstanding immediately prior thereto continuing
to beneficially own, directly or indirectly (either by remaining outstanding or
by being converted into voting securities of the resulting entity), more than
fifty percent of the combined voting power of the voting securities of the
Corporation or such entity resulting from the transaction (including, without
limitation, an entity which as a result of such transaction owns the Corporation
or all or substantially all of the Corporation’s property or assets, directly or
indirectly) outstanding immediately after such transaction in substantially the
same proportions relative to each other as their ownership immediately prior to
such transaction); or

 

  (c) the individuals who are Continuing Directors of the Corporation (as
defined below) cease for any reason to constitute at least a majority of the
Board of the Corporation.

The term “Continuing Director” means (i) any member of the Board who is a member
of the Board immediately after the 1998 annual meeting of stockholders, or
(ii) any person who subsequently becomes a member of the Board whose nomination
for election or election to the Board is recommended or approved by a majority
of the Continuing Directors. The term “Voting Stock” means all capital stock of
the Corporation which by its terms may be voted on all matters submitted to
stockholders of the Corporation generally.

ARTICLE XI—AWARD AGREEMENTS

Awards may be evidenced by an agreement that sets forth the terms, conditions
and limitations of such Award. Such terms may include, but are not limited to,
the term of the Award, the provisions applicable in the event the Participant’s
employment terminates, and the Corporation’s authority to unilaterally or
bilaterally amend, modify, suspend, cancel or rescind any Award. The Committee
need not require the execution of any such agreement by a Participant, in which
case acceptance of the Award by the respective Participant shall constitute
agreement by the Participant to the terms of the Award.

ARTICLE XII—AMENDMENTS

The Board may amend the Plan at any time as it deems necessary or appropriate,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation, including Section 162(m) and Section 422 of the Code;
provided, however, that no amendment shall be made without stockholder approval
if such amendment would increase the maximum number of Shares available under
the Plan (subject to Article V(b)), or effect any change inconsistent with
Section 422 of the Code. No amendment may impair the rights of a holder of an
outstanding Award without the consent of such holder. The Board may suspend the
Plan or discontinue the Plan at any time; provided, that no such action shall
adversely affect any outstanding Award.

ARTICLE XIII—MISCELLANEOUS PROVISIONS

a. EMPLOYMENT RIGHTS — The Plan does not constitute a contract of employment and
participation in the Plan will not give a Participant the right to continue in
the employ of the Corporation on a full-time, part-time, or any other basis.
Participation in the Plan will not give any Participant any right or claim to
any benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.

b. GOVERNING LAW — Except to the extent superseded by the laws of the United
States, the laws of the State of Illinois, without regard to its conflict of
laws principles, shall govern in all matters relating to the Plan.

 

6



--------------------------------------------------------------------------------

c. SEVERABILITY — In the event any provision of the Plan shall be held to be
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if such illegal or invalid provisions had never been contained in
the Plan.

d. WITHHOLDING — The Corporation shall have the right to withhold from any
amounts payable under the Plan all federal, state, foreign, city and local taxes
as shall be legally required.

e. EFFECT ON OTHER PLANS OR AGREEMENTS — Payments or benefits provided to a
Participant under any stock, deferred compensation, savings, retirement or other
employee benefit plan are governed solely by the terms of such plan.

f. FOREIGN EMPLOYEES — Without amending the Plan, the Committee may grant awards
to eligible persons who are foreign nationals on such terms and conditions
different from those specified in the Plan as may, in the judgment of the
Committee, be necessary or desirable to foster and promote achievement of the
purposes of the Plan and, in furtherance of such purposes, the Committee may
make such modifications, amendments, procedures, subplans and the like as may be
necessary or advisable to comply with provisions of laws in other countries or
jurisdictions in which the Corporation or its subsidiaries operates or has
employees.

As adopted and approved by stockholders on October, 29 1998, and as amended on
each of January 27, 1999 and January 25, 2007.

 

7